Citation Nr: 0709170	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-22 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease at L5-S1, with lumbar 
canal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1966 to April 1969, September 1971 to September 1974, 
and December 1990 to March 1991, to include combat service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The veteran was afforded a Local Hearing before the RO in 
October 2005.  A transcript is associated with the claims 
folder.  


FINDINGS OF FACT

The veteran's service-connected low back disability is 
manifested by severe but not pronounced intervertebral disc 
syndrome; there is no limitation of forward flexion of the 
thoracolumbar spine to less than 60 degrees, no 
incapacitating episodes of pain necessitating physician-
prescribed bed rest, and no objective evidence of more than 
mild neuropathy of the left lower extremity or any other 
separate, compensable neurological complications, including 
but not limited to bowel or bladder impairment.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more than 40 
percent for degenerative disc disease at L5-S1, with lumbar 
canal stenosis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2002 VCAA letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of an award (see 
RO's letter dated in December 2006) but such notice was not 
provided prior to the initial decision of the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
timing deficiency with regard to the Dingess requirements 
constitutes an error non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); Bernard, supra.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Rating Criteria for the Spine

A 20 percent rating is currently in effect for the veteran's 
degenerative disc disease of L5-S1, formerly rated as a 
lumbosacral strain. 

Since the veteran filed the current claim on appeal in July 
2002, VA twice amended the Rating Schedule with respect to 
the rating criteria for disabilities of the spine.  
Specifically, effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345- 
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

Under criteria in effect prior to September 23, 2002 (but 
applicable here for the entire period of time in question), 
intervertebral disc syndrome is evaluated as 20 percent 
disabling where it is moderate in degree, with recurring 
attacks; a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief; and a maximum 60 percent rating 
is assignable for an intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

It is pertinent to note that intervertebral disc syndrome "is 
a group of signs and symptoms due to nerve root irritation 
that commonly includes back pain and sciatica (pain along the 
course of the sciatic nerve) in the case of lumbar disc 
disease, and neck and arm or hand pain in the case of 
cervical disc disease.  It may also include scoliosis, 
paravertebral muscle spasm, limitation of motion of the 
spine, tenderness over the spine, limitation of straight leg 
raising, and neurologic findings corresponding to the level 
of the disc."  VAOPGCPREC 36-97 at Note 2. Thus, separate 
ratings are not warranted for intervertebral disc syndrome 
and limitation of motion prior to September 26, 2003 (see 
below).

Under Diagnostic Code 5292, in effect prior to September 
2002, a 20 percent rating is warranted for moderate 
limitation of motion, whereas a maximum rating of 40 percent 
is warranted for severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  As explained in more 
detail below, the instant decision grants a 40 percent 
rating, which is the maximum evaluation allowed for 
limitation of motion under Diagnostic Code 5292. 

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation, the highest available, is warranted. 
Id.  

Pursuant to the general rating formula in effect as of 
September 23, 2003, an evaluation of 20 percent is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a maximum 100 percent 
evaluation is warranted for a disability manifested by 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a.    

Additionally, the Board recognizes its duty to consider that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Analysis

The record indicates that the veteran is a registered nurse 
(RN) and therefore is deemed to have some degree of 
competence with respect to the severity of his degenerative 
disc disease of the lumbosacral spine.  He contends, in 
essence, that his low back disability is more disabling than 
currently evaluated.  The Board agrees.

The veteran asserts that a VA clinical examination, dated in 
April 2002, did not accurately consider his chief symptom of 
pain due to a methodological deficiency in the conduct of the 
examination.  He claims that at his chief symptom is pain on 
prolonged use, that the VA examination's findings, while 
accurate for what they tested, did not consider the entirety 
of the disability picture.  

A review of the April 2002 examination report shows that the 
veteran was found to exhibit a normal gait, diffuse 
tenderness over the lumbar area, and no paraspinal spasm.  
Active range of motion findings were as follows: flexion to 
90 degrees, extension to 20 degrees, lateral extension to the 
right 30 degrees and to the left 35 degrees, and lateral 
rotation to 80 degrees bilaterally.  No instability was noted 
upon stress testing the lumbosacral spine.  The diagnosis was 
recorded as degenerative disc disease of L5-S1, with lumbar 
canal stenosis, including residual pain and stiffness.  The 
examiner specifically stated that no fatigability, lack of 
endurance, motor incoordination, or additional loss of 
movement on repeated use was present in the veteran.  

The veteran was afforded a second VA examination in April 
2005, which revealed a mild left gluteus medius gait, with 
range of motion findings as follows: flexion to 70 degrees 
(to 90 degrees with pain), extension to 70 degrees, left 
lateral rotation to 70 degrees, right lateral rotation to 90 
degrees, left lateral bending to 40 degrees, and right 
lateral bending to 40 degrees.  X-ray reports confirmed 
narrowing of the L5-S1 disc space, and a diagnosis of 
degenerative disc disease along L5-S1 with left-sided foramen 
encroachment was entered.  The examiner noted that there was 
additional limitation of joint function due to pain on 
repetitive motion.  

In an October 2005 RO hearing, the veteran again asserted 
that his VA examinations, including the recent April 2005 
evaluation, were inadequate in considering his chief symptom 
of pain.  He asserted that the examination did not take into 
account how much low back pain he feels after the end of a 
shift working as a ward nurse.  
While there is little objective evidence to support a higher 
rating, the Board finds that the medical evidence and the 
veteran's testimony is consistent with a finding severe 
intervertebral disc syndrome, which supports an increased 
rating to 40 percent under the criteria for rating 
intervertebral disc syndrome prior to September 22, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In support 
of this conclusion, the Board notes that the examinations in 
recent years and the veteran's testimony is indicative of 
frequent episodes of pain compatible with left sciatic 
neuropathy, with a positive left straight leg raise and a 
diminished left ankle jerk.  

In finding that the veteran's disc disease is not productive 
of pronounced intervertebral disc syndrome, the Board notes 
that there is no medical evidence of an absent ankle jerk and 
the positive straight leg raise is not more than mild.  There 
is no medical evidence to show treatment for frequent 
episodes of sciatic neuropathy. 

As to the veteran's limitation of motion of the lumbar spine, 
the maximum rating under Diagnostic Code 5292 is 40 percent.  
Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the DeLuca provisions do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Since 
there is no applicable diagnostic code that provides an 
evaluation in excess of 40 percent for limitation of motion 
of the lumbar spine prior to September 26, 2003, 38 C.F.R. §§ 
4.40, 4.45, and 4.59 are not applicable.  

Under the criteria in effect since September 26, 2003, 
separate ratings can be assigned for orthopedic (i.e., 
limitation of motion) and neurological impairments secondary 
to a service-connected low back disability.  See General 
Rating Formula for Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, Note (1).  There is severe bilateral 
foraminal stenosis but there is no clinical evidence of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  In fact, it is apparent that the veteran 
can bend forward to at least 60 degrees.  The Board finds no 
indication of additional limitation of motion of the 
thoracolumbar spine to a degree that would support a finding 
of limitation of flexion to less than 60 degrees due to pain 
or flare-ups of pain, nor is there medical evidence of such 
additional limitation of motion due to fatigue, weakness, 
incoordination or any other symptom or sign. 

There is no objective evidence of more than mild neuropathy 
of the left lower extremity so that a rating in excess of 10 
percent would not be warranted if such was rated separately.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  There is no 
medical evidence of any other separate, compensable 
neurological complications, including but not limited to 
bowel or bladder impairment.  The Board has considered the 
veteran's complaint of loss of some urinary sphincter control 
but such was an isolated subjective finding; it has not been 
confirmed by examination or diagnosed by any of the 
physicians who have examined the veteran, nor is it apparent 
as a subjective finding on other reports of examinations.  
Under such circumstances, the preponderance of the evidence 
is against a finding of urinary bladder impairment.

The veteran's gait has been affected, but has been 
characterized as a "mild" abnormality, and he requires 
medication and special equipment to control pain.  The 
veteran does not require an assistive device to ambulate, and 
his own testimony is that he is able to work, albeit limited 
due to pain.  

Turning next to the criteria for rating intervertebral disc 
syndrome in effect since September 22, 2002, the Board finds 
no medical evidence of incapacitating episodes of pain 
necessitating bed rest prescribed by a physician.  Diagnostic 
Codes 5293 (as amended September 22, 2002) and 5243 (2006).  

The Board finds that the highest rating warranted by the 
evidence of record is 40 percent under Diagnostic Code 5293 
(in effect prior to September 22, 2002 but applicable to this 
appeal after that date as the veteran filed his claim prior 
to September 2002).  For the foregoing reasons, a rating in 
excess of 30 percent is not warranted for the veteran's low 
back disability under any of the other applicable rating 
criteria, to include assigning separate ratings for 
orthopedic and neurological manifestations of his 
degenerative disc disease.  Accordingly, entitlement to a 40 
percent rating for degenerative disc disease at L5-S1, with 
lumbar canal stenosis, but no higher than 40 percent, is 
warranted.  


Finally, with respect to whether a referral is warranted for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), the Board notes that 
the veteran has claimed that he has had to seek reassignment 
from his work as a ward nurse due to the presence of pain in 
the low back.  While this is undisputed, the Board notes that 
the veteran is still able to maintain employment, and that 
his back pain, while a limiting factor in his work, has not 
reached the level of interference so as to be deemed marked.  
Furthermore, there is no evidence of record showing the need 
for frequent hospitalizations, and therefore there is no need 
for a referral of his claim to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  Id; Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the criteria for a 40 percent 
rating, but no more than 40 percent for degenerative disc 
disease at L5-S1, with lumbar canal stenosis, have been met.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (2002) and 5243 
(2006).  As to a higher rating, VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against a rating in excess 
of 40 percent.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease at L5-S1, with lumbar canal stenosis, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


